DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 depends from a cancelled claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120257123) in view of Weiss (US 20050057701) and Wu et al. (US 20220100033).
Regarding claim 1, Lee discloses (Figs. 1-5) an apparatus for proving a dimmable reflection and having a layered structure comprising: a reflective layer (41); a cover layer (121); and at least one liquid crystal film positioned between the curved reflective layer and the cover layer, wherein each of the at least one liquid crystal film comprises a first substrate layer (122), a first conductive layer (123), a first alignment layer (125), a guest host (GH) liquid crystal layer (110) comprising liquid crystal molecules (112) and dichroic dye molecules (113), a second alignment layer (135), a second conductive layer (133), and a second substrate layer (132), wherein each of the at least one liquid crystal film is operable in (1) a vertical state in which the liquid crystal molecules are oriented in a direction perpendicular to a plane corresponding to the liquid crystal film and the layered structure is associated with a first reflectivity rate and (2) a planar state in which the liquid crystal molecules are oriented in a direction parallel to the plane corresponding to the liquid crystal film and the layered structure is associated with a second overall reflectivity rate lower than the first reflectivity rate (sections 0031, 0049, 0052, 0058, 0066, 0068).
Lee does not necessarily disclose a curved reflective layer and a curved cover glass layer, wherein the at least one liquid crystal film comprising a single GH liquid crystal layer comprises non-cholesteric liquid crystal molecules having a non-helical structure. 
Weiss discloses (Figs. 1A-16) a curved reflective layer (318) and a curved cover glass layer (302) (sections 0151, 0156). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Weiss to provide a device for reflecting light at variable intensity. 
Wu discloses (Figs. 1-16) the at least one liquid crystal film (17) comprising a single GH liquid crystal layer comprises non-cholesteric liquid crystal molecules having a non-helical structure (sections 0019-0020, 0046, 0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wu to obtain various light adjusting states based on the environment. 
Regarding claim 3, Lee does not necessarily disclose the layered structure further comprises a quarter-wave layer positioned between the single GH liquid crystal layer and the curved reflective layer.
Weiss discloses (Figs. 1A-16) the layered structure further comprises a quarter-wave layer (316; section 0079) positioned between the single GH liquid crystal layer and the curved reflective layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Weiss to control light at a particular wavelength such as sunlight. 
Regarding claim 4, Lee does not necessarily disclose in the planar state: the non-cholesteric liquid crystal molecules of the single GH liquid crystal layer are configured to absorb light originating from a first side of the layered structure, to generate attenuated light polarized in a first linear polarization orientation; the quarter-wave layer is configured to convert the attenuated light to circularly polarized light; the curved reflective layer is configured to reflect a portion of the circularly polarized light, to generate reflected, circularly polarized light; the quarter-wave layer is configured to convert the reflected, circularly polarized light to generate reflected, attenuated light polarized in a second linear polarization orientation perpendicular to the first linear polarization orientation; and the non-cholesteric liquid crystal molecules of the single GH liquid crystal layer are configured to further absorb a portion of the reflected, attenuated light, to generate resultant reflected light directed toward the first side of the layered structure.
Weiss discloses (Figs. 1A-16) disclose in the planar state: the non-cholesteric liquid crystal molecules of the single GH liquid crystal layer (314) are configured to absorb light originating from a first side of the layered structure, to generate attenuated light polarized in a first linear polarization orientation; the quarter-wave layer (316) is configured to convert the attenuated light to circularly polarized light; the curved reflective layer is configured to reflect a portion of the circularly polarized light, to generate reflected, circularly polarized light; the quarter-wave layer is configured to convert the reflected, circularly polarized light to generate reflected, attenuated light polarized in a second linear polarization orientation perpendicular to the first linear polarization orientation; and the non-cholesteric liquid crystal molecules of the single GH liquid crystal layer are configured to further absorb a portion of the reflected, attenuated light, to generate resultant reflected light directed toward the first side of the layered structure (sections 0082-0083, 0106-0107). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Weiss to provide a device for reflecting light at variable intensity.
Regarding claim 7, Lee does not necessarily disclose the at least one liquid crystal film comprises a first GH liquid crystal layer and a second GH liquid crystal layer, and both the first GH liquid crystal layer and the second GH liquid crystal layer comprise non-cholesteric liquid crystal molecules having a non-helical structure.
Weiss discloses (Figs. 1A-16) the at least one liquid crystal film comprises a first GH liquid crystal layer (412) and a second GH liquid crystal layer (414), and both the first GH liquid crystal layer and the second GH liquid crystal layer comprise non-cholesteric liquid crystal molecules having a non-helical structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Weiss to provide a device for reflecting light at variable intensity and to set the contrast level and the brightness of the image.
Regarding claim 8, Lee does not necessarily disclose in the planar state: the non-cholesteric liquid crystal molecules of the first GH liquid crystal layer are configured to attenuate light originating from a first side of layered structure, by absorbing light in a first linear polarization orientation, to generate first attenuated light having reduced intensity in the first linear polarization orientation; the non-cholesteric liquid crystal molecules of the second GH liquid crystal layer are configured to further attenuate the first attenuated light, by absorbing light in a second linear polarization orientation, to generate second attenuated light having reduced intensity in both the first and the second linear polarization orientations; the curved reflective layer is configured to reflect the second attenuated light, to generate reflected, attenuated light; the non-cholesteric liquid crystal molecules of the second GH liquid crystal layer are configured to further attenuate the reflected, attenuated light, by absorbing light in the second linear polarization orientation, to generate third attenuated light having further reduced intensity in the second linear polarization orientation; and the non-cholesteric liquid crystal molecules of the first GH liquid crystal layer are configured to further attenuate the third attenuated light, by absorbing light in the first linear polarization orientation, to generate fourth attenuated light having further reduced intensity in both the first and the second linear polarization orientations, as resultant reflected light directed toward the first side of the layered structure.
Weiss discloses (Figs. 1A-16) in the planar state: the non-cholesteric liquid crystal molecules of the first GH liquid crystal layer (412) are configured to attenuate light originating from a first side of layered structure, by absorbing light in a first linear polarization orientation, to generate first attenuated light having reduced intensity in the first linear polarization orientation; the non-cholesteric liquid crystal molecules of the second GH liquid crystal layer (414) are configured to further attenuate the first attenuated light, by absorbing light in a second linear polarization orientation, to generate second attenuated light having reduced intensity in both the first and the second linear polarization orientations; the curved reflective layer is configured to reflect the second attenuated light, to generate reflected, attenuated light; the non-cholesteric liquid crystal molecules of the second GH liquid crystal layer are configured to further attenuate the reflected, attenuated light, by absorbing light in the second linear polarization orientation, to generate third attenuated light having further reduced intensity in the second linear polarization orientation; and the non-cholesteric liquid crystal molecules of the first GH liquid crystal layer are configured to further attenuate the third attenuated light, by absorbing light in the first linear polarization orientation, to generate fourth attenuated light having further reduced intensity in both the first and the second linear polarization orientations, as resultant reflected light directed toward the first side of the layered structure (sections 0168-0174). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Weiss to provide a device for reflecting light at variable intensity and to set the contrast level and the brightness of the image.
Regarding claim 9, Lee does not necessarily disclose the curved reflective layer comprise a mirror.
Weiss discloses (Figs. 1A-16) the curved reflective layer comprise a mirror (106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Weiss to provide a device for reflecting light at variable intensity.
Regarding claim 10, Lee discloses (Figs. 1-5) the at least one liquid crystal film is configured to be driven to the vertical state by applying a first voltage to the first conductive layer (123) and the second conductive layer (133), and the at least one liquid crystal film is configured to be driven to the planar state by a second voltage to the first conductive layer and the second conductive layer (sections 0031, 0049, 0052, 0058, 0066, 0068).
Regarding claim 11, Lee discloses (Figs. 1-5) the liquid crystal molecules are negative GH liquid crystal molecules, and the first voltage is 0V, and the second voltage is in a range of 3V to 10V (section 0066).
Regarding claim 12, Lee discloses (Figs. 1-5) the liquid crystal molecules are positive GH liquid crystal molecules, and the first voltage is in a range of 3V to 10V, and the second voltage is 0V (sections 0005, 0066).
Regarding claim 13, Lee discloses (Figs. 1-5) a control circuit (200) coupled to the first conductive layer and the second conductive layer and configured to provide appropriate voltages to the first conductive layer and the second conductive layer, to operate each of the at least one liquid crystal film in the vertical state and the planar state at different times (sections 0047, 0049, 0052, 0055, 0059).
Regarding claim 14, Lee discloses (Figs. 1-5) a light sensor coupled to the control circuit, the control circuit configured to operate each of the at least one liquid crystal film in the vertical state or the planar state based on a light intensity measurement obtained from the light sensor (section 0067).
Regarding claim 15, Lee does not necessarily disclose the curved reflective layer includes an aperture, and the light sensor is configured to capture light originating from an external source and propagating through the aperture.
Weiss discloses (Figs. 1A-16) the curved reflective layer (268) includes an aperture, and the light sensor (270) is configured to capture light originating from an external source and propagating through the aperture (section 0144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Weiss to provide a device for reflecting light at variable intensity.
Regarding claim 16, Lee discloses (Figs. 1-5) a vehicle comprising the apparatus (Abstract).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, and 7-16 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871